Citation Nr: 0511715	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-06 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office
in Nashville, Tennessee



THE ISSUE

Entitlement to an increased disability evaluation for 
service-connected lumbosacral strain, currently evaluated as 
forty (40) percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1972 to 
January 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2001 rating decision of the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied a higher disability 
evaluation for service-connected lumbosacral strain, 
currently evaluated as 40 percent disabling.  Appeal to the 
Board was perfected.    

The veteran declined to testify at a hearing before a 
Veterans Law Judge of the Board.  See appeal to the Board, VA 
Form 9.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

Having reviewed the entire record below, the Board finds that 
the claim must be REMANDED.  A remand would ensure that the 
veteran's due process rights, including those associated with 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002), as amended, 
and VA regulations implementing VCAA, 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004), are met.  The specific 
bases for remand are set forth below.

Revised Spine Rating Criteria

The Board notes that the RO's November 2001 rating decision 
from which this appeal arises apparently evaluated the low 
back disability in accordance with 38 C.F.R. § 4.71a (2003) 
and diagnostic criteria for lumbosacral strain provided 
therein (see Diagnostic Code 5295).   

VA's criteria for rating spine disabilities were revised 
during the appeal period and are now codified in 38 C.F.R. 
§ 4.71a (2004) (General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Codes 5235 through 5243).  
New Diagnostic Code 5237 specifically addresses lumbosacral 
strain.  The new criteria evaluate lumbosacral strain 
differently from the old criteria in that they consider, 
among other things, objective neurological deficits 
associated with the spinal disability, such as bowel or 
bladder impairment.  The December 2003 statement of the case 
does not contain any specific rating criteria, old or new, 
concerning evaluation of back disabilities.  The veteran 
should be notified of the rating criteria in effect before 
and after September 2003.

The new criteria, published on August 27, 2003 (see 68 Fed. 
Reg. 51,454), became effective on September 26, 2003, after 
the performance of the last full VA compensation and pension 
(C&P) medical examination in July 2003, and thus, the 
examination could not have assessed the disability in 
accordance with the new criteria, as well as the old.  (The 
record includes a C&P examination report dated in November 
2003; however, this report is basically an addendum 
clarifying the findings in the July 2003 report and does not 
address the new criteria.)  The RO should have an opportunity 
to consider the claim under both old and new criteria after 
another C&P examination is performed.   

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2004).  
  
In light of the foregoing, the claim of entitlement to an 
increased rating for 
service-connected lumbosacral strain is REMANDED to the RO, 
via the AMC in Washington, D.C., for the following actions, 
after which a de novo review is to be undertaken:

1.  Provide the veteran notice of new 
spine disability rating criteria, 
codified at 38 C.F.R. § 4.71a (2004) and 
inform him that he may submit any 
evidence or information to support his 
claim in light of the new criteria.     

2.  Ask the veteran whether there exist 
any other records pertaining to treatment 
or testing for his service-connected back 
disability that are not currently of 
record.  If so, obtain and associate them 
with the claims folder.

3.  After obtaining any additional 
available records, schedule the veteran 
for another C&P orthopedic examination to 
determine the current extent of his 
service-connected low back disability.  
Any necessary tests should be conducted.  
Range-of-motion test findings (lumbar, 
cervical, and thoracolumbar spine), as 
well as neurological impairment, 
incapacitating episodes, or other special 
circumstances concerning this veteran's 
low back disability that particularly 
impair the veteran functionally, if any 
evidence thereof is found, should be 
discussed.  It is specifically noted that 
this examination is being ordered so that 
its findings provide sufficient bases to 
evaluate the extent of disability under 
old and new spine rating criteria.  The 
claims folder should be available to the 
examiner.  

4.  After completing the above, review 
the entire record and readjudicate the 
claim.  If the decision is adverse to the 
veteran, issue a Supplemental Statement 
of the Case, specifically citing old and 
new regulations applicable to rating 
spine disabilities and VCAA statutory 
provisions and implementing regulations 
(including 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004)), 
and give the veteran and his 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order. 

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to take further action until he 
receives further notice, but has the right to submit 
additional evidence and argument on the matter(s) the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




